DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims as of the response filed 6/10/2022 is as follows: 
Claims 3, 9-10, 13, and 19-20 remain cancelled. Claims 1, 11, and 21 are currently amended. Claims 2, 4-6, 8, 12, 14-18, are as previously presented. Claim 7 is original. Claims 1-2, 4-8, 11-12, 14-18, and 21 are currently pending in the application and have been considered below.
Applicant’s Remarks filed 6/10/2022 have been considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of several prior-filed applications, Application Nos. 13/747336, 61/590330, 13/223228, and 61/379228, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the above applications do not provide adequate support for the following limitations of the independent claims: receiving three datasets representing positive, false positive, and negative medical diagnoses, respectively; determining N, M, and P features predictive of positive, false positive, and negative medical diagnoses, respectively; generating three feature dictionaries by associating the N, M, and P features with a plurality of medical code classifiers, nor generating a master feature dictionary by combining the three feature dictionaries. However, support for these limitations does appear to be present in provisional patent application 62/369003. 
The claims are therefore not entitled to the priority dates of the previously filed applications that do not provide sufficient written description under 35 USC 112(a). The effective filing date of the instant claims is considered to be the filing date of the ‘003 provisional patent: 7/29/2016. 

Allowable Subject Matter
Claims 1-2, 4-8, 11-12, 14-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding eligibility under 35 USC 101, the independent claims integrate any recited abstract idea into a practical application because specific types of labeled datasets are used to identify respective predictive feature sets that are then associated with medical code classifiers to generate three feature dictionaries which are then combined into a master feature dictionary, and the generated master dictionary is then positively utilized to classify new digital medical records. The use of the generated master feature dictionary provides a future-facing application that improves a computer’s ability to classify medical records according to specific features associated with particular types of classifiers. Accordingly, independent claims 1 and 11 are found to recite patent eligible subject matter, as are claims 2, 4-8, 12, 14-18, and 21 depending therefrom.
Regarding patentability under 35 USC 103, the prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach the generation of three separate feature dictionaries based on identified N, M, and P predictive features each associated with a plurality of medical code classifiers followed by the generation of a master feature dictionary for evaluating healthcare documents for code-able events by combining the first, second, and third feature dictionaries. 
The closest related art of record includes:
- Krishnan et al. (US 20060184475 A1), disclosing a computerized method that uses labeled medical records to train a set of classifiers with particular features to classify new patient records based on their extracted features; this reference fails to explicitly disclose that a particular iteration of the training process includes receiving three datasets associated with positive medical diagnoses, false positive medical diagnoses, and negative medical diagnoses, respectively; finding N, M, and P features predictive of positive, false positive, and negative medical diagnoses, respectively; nor associating these particular N, M, and P features into first, second and third feature dictionaries which are then combined into a master feature dictionary for future classifications.
- Bi et al. (US 20080288292 A1), disclosing trained medical classifiers each associated with positive or negative feature vectors that classify medical records into classifications that are specifically associated with medical codes; however, this reference fails to explicitly disclose determining M features predictive of a false positive diagnosis, the generation of three separate feature dictionaries corresponding to N, M, and P features, nor consolidation of the three feature dictionaries into a master feature dictionary for future classifications. 
- Simard et al. (US 20150019463 A1), disclosing that it is important for a classifier to be able to discriminate between true positive and false positive classifications, that selection of appropriate features can provide this distinction, and that all selected features can be included in a concept dictionary for purposes of classification; however, this reference fails to explicitly disclose the generation of three separate feature dictionaries corresponding to N, M, and P features respectively predictive of positive, false positive, and negative medical diagnoses, nor consolidation of the three feature dictionaries into a master feature dictionary for future medical record classifications. 
Additional prior art references of record do not remedy the deficiencies of the above references. Upon completion of an updated prior art search, Examiner did not discover any further references relevant to the field of Applicant’s invention. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of independent claims 1 and 11 and they are found to be allowable, as are the claims depending therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626